EXHIBIT 10.4







FORM OF REGISTRATION RIGHTS AGREEMENT

















--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT




REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of  May 11, 2007,
between HepaLife Technologies, Inc., a Florida corporation (the “Company”), and
GCA Strategic Investment Fund Limited (the “Fund”).




1.

Introduction.




1.1

Securities Purchase Agreement.  The Company and the Fund have today executed
that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”), pursuant to which the Company has agreed, among other things, to
issue (the “Offering”) up to an aggregate of Two Million Five Hundred Thousand
Dollars ($2,500,000) (U.S.) principal amount of Convertible Notes of the Company
(the “Notes”) to the Fund or its successors, assigns or transferees
(collectively, the “Holders”).  The Notes are convertible into an indeterminable
number of shares (the “Note Conversion Shares”) of the Company’s common stock
par value, $0.001 per share (the “Common Stock”) pursuant to the terms of the
Notes.  In addition, pursuant to the terms of the Securities Purchase Agreement
and the transactions contemplated thereby, the Company has agreed to issue to
the Fund Common Stock Purchase Warrants exercisable for 670,000 shares of the
Company’s Common Stock (the “Warrant Shares”).  The number of Note Conversion
Shares and Warrant Shares is subject to adjustment upon the occurrence of stock
splits, recapitalizations and similar events occurring after the date hereof.




1.2

Definition of Securities.  The Note Conversion Shares and the Warrant Shares are
herein referred to as the “Securities.”




1.3

National Market Representation.  The Company represents and warrants that the
Company’s Common Stock is currently eligible for trading on the Over-the-Counter
Bulletin  Board (“OTCBB”) operated and maintained by the National Association of
Securities Dealers (“NASD”) under the symbol “HPLF.”  Certain capitalized terms
used in this Agreement are defined in Section 3 hereof; references to sections
shall be to sections of this Agreement.




2.

Registration under Securities Act, etc.




2.1

Mandatory Registration.




(a)

Registration of Registrable Securities. The Company shall prepare and file on or
before the 45th day following the date hereof (the “Filing Date”) a registration
statement (the “Registration Statement”) to register a sufficient number of
shares of Common Stock covering the resale of the Registrable Securities (as
defined in Section 3 below).  The Company shall use its best efforts to cause
the Registration Statement to be declared effective by the Commission on the
earlier of (i) 120 days following the date hereof, (ii) ten (10) days following
the receipt of a “No Review” or similar letter from the Commission or (iii) the
first business day following the day the Commission determines the





--------------------------------------------------------------------------------

Registration Statement eligible to be declared effective (the “Required
Effectiveness Date”).  Nothing contained herein shall be deemed to limit the
number of Registrable Securities to be registered by the Company hereunder.  As
a result, should the Registration Statement not relate to the maximum number of
Registrable Securities acquired by (or potentially acquirable by) the Holders
thereof upon conversion of the Notes, or exercise of the Common Stock Purchase
Warrants described in Section 1 above, the Company shall be required to promptly
file a separate registration statement (utilizing Rule 462 promulgated under the
Securities Act, where applicable) relating to such Registrable Securities which
then remain unregistered.  The provisions of this Agreement shall relate to any
such Registration Statement and any such separate registration statement as if
it were an amendment to the Registration Statement.




(b)

Registration Statement Form.  Registrations under this Section 2.1 shall be on
Form S-1, S-3, SB2 or such other appropriate successor registration form of the
Commission as shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition specified by the
Fund; provided, however, such intended method of deposition shall not include an
underwritten offering of the Registrable Securities.




(c)

Expenses.  The Company will pay all Registration Expenses in connection with any
registration required by this Section 2.1.




(d)

Effective Registration Statement.  A registration pursuant to this Section 2.1
shall not be deemed to have been effected (i) unless a registration statement
with respect thereto has become effective within the time period specified
herein, provided that a registration which does not become effective after the
Company filed a registration statement with respect thereto solely by reason of
the refusal to proceed of any holder of Registrable Securities (other than a
refusal to proceed based upon the advice of counsel in the form of a letter
signed by such counsel and provided to the Company relating to a disclosure
matter unrelated to such holder) shall be deemed to have been effected by the
Company unless the Holders of the Registrable Securities shall have elected to
pay all Registration Expenses in connection with such registration, (ii) if,
after it has become effective, such registration becomes subject to any stop
order, injunction or other order or extraordinary requirement of the Commission
or other governmental agency or court for any reason or (iii) if, after it has
become effective, such registration ceases to be effective for more than an
aggregate of twenty (20) days.




(e)

Plan of Distribution.  The Company hereby agrees that the Registration Statement
shall include a plan of distribution section reasonably acceptable to the Fund
and to otherwise provide for a plan of distribution in compliance with the
Securities Act and the rules and regulations promulgated thereunder;  provided,
however, such plan of distribution section shall be modified by the Company so
as to not provide for the disposition of the Registrable Securities on the basis
of an underwritten offering.








2










--------------------------------------------------------------------------------

2.2

Incidental Registration.




(a)

Right to Include Registrable Securities.  If at any time after the date hereof
there is not then an effective Registration Statement with respect to the
Registrable Securities, and the Company proposes to register any of its
securities under the Securities Act (other than by a registration in connection
with an acquisition in a manner which would not permit registration of
Registrable Securities for sale to the public, on Form S-8, or any successor
form thereto, on Form S-4, or any successor form thereto and other than pursuant
to Section 2.1), on an underwritten basis (either best-efforts or
firm-commitment), then, the Company will each such time give prompt written
notice to all Holders of Registrable Securities of its intention to do so and of
such Holders’ rights under this Section 2.2.  Upon the written request of any
such holder made within twenty (20) days after the receipt of any such notice
(which request shall specify the Registrable Securities intended to be disposed
of by such holder and the intended method of disposition thereof), the Company
will, subject to the terms of this Agreement, use its commercially reasonable
best efforts to effect the registration under the Securities Act of the
Registrable Securities, to the extent requisite to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of such Registrable
Securities so to be registered, by inclusion of such Registrable Securities in
the registration statement which covers the securities which the Company
proposes to register, provided that if, at any time after written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such securities, the Company may, at its election, give written notice of
such determination to each holder and, thereupon, (i) in the case of a
determination not to register, shall be relieved of this obligation to register
any Registrable Securities in connection with such registration (but not from
its obligation to pay the Registration Expenses in connection therewith), and
(ii) in the case of a determination to delay registering, shall be permitted to
delay registering any Registrable Securities, for the same period as the delay
in registering such other securities.  No registration effected under this
Section 2.2 shall relieve the Company of its obligation to effect any
registration upon request under Section 2.1, nor shall any such registration
hereunder be deemed to have been effected pursuant to Section 2.1.  The Company
will pay all Registration Expenses in connection with each registration of
Registrable Securities requested pursuant to this Section 2.2.  The right
provided the Holders of the Registrable Securities pursuant to this Section
shall be exercisable at their sole discretion and will in no way limit any of
the Company’s obligations to pay the Note according to their terms.




(b)

Priority in Incidental Registrations.  If the managing underwriter of the
underwritten offering contemplated by this Section 2.2 shall inform the Company
and Holders of the Registrable Securities requesting such registration by letter
of its belief that the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, then the
Company will include in such registration, to the extent of the number which the
Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and securities of other selling security Holders
requested to be included in such registration pro rata on the basis of the
number of shares of such securities so proposed to be





3










--------------------------------------------------------------------------------

sold and so requested to be included; provided, however, the Holders of
Registrable Securities shall have priority to all shares sought to be included
by officers and directors of the Company as well as Holders of ten percent (10%)
or more of the Company’s Common Stock.




2.3

Registration Procedures.  If and whenever the Company is required to effect the
registration of any Registrable Securities under the Securities Act as provided
in Section 2.1 and, as applicable, 2.2, the Company shall, as expeditiously as
possible:




(a)

prepare and file with the Commission the Registration Statement or amendments
thereto, to effect such registration (including such audited financial
statements as may be required by the Securities Act or the rules and regulations
promulgated thereunder) and thereafter use its commercially reasonable best
efforts to cause such registration statement to be declared effective by the
Commission, as soon as practicable, but in any event no later than the Required
Effectiveness Date (with respect to a registration pursuant to Section 2.1);
provided, however, that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
Holders of Registrable Securities which are to be included in such registration,
copies of all such documents proposed to be filed;




(b)

with respect to any registration statement pursuant to Section 2.1, prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until the earlier to occur of five (5)
years after the date of this Agreement (subject to the right of the Company to
suspend the effectiveness thereof for not more than 10 consecutive days or an
aggregate of 30 days in such five (5) years period) or such time as all of the
securities which are the subject of such registration statement cease to be
Registrable Securities (such period, in each case, the “Registration Maintenance
Period”);




(c)

furnish to each of the sellers of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller and underwriter, if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller; provided, however, if any such
documents are available on the Commission’s website or another website, the
Company shall not be required to provide copies of such documents;




(d)

use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other securities laws or blue sky laws as any seller
thereof shall reasonably request, to keep such





4










--------------------------------------------------------------------------------

registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such seller, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (d) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;




(e)

use its commercially reasonable best efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof to consummate the disposition of such Registrable
Securities;




(f)

notify the Sellers’ Representative and its counsel promptly and confirm such
advice in writing promptly after the Company has knowledge thereof:




(1)

when the Registration Statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the Registration Statement has
been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;




(2)

of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus or for additional information;




(3)

of  the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
by any Person for that purpose; and




(4)

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose;




(g)

notify each seller of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material facts required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such seller promptly prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, except if such documents are
available on the SEC or another website, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;








5










--------------------------------------------------------------------------------

(h)

use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible moment;




(i)

otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security Holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;




(j)

enter into such agreements and take such other actions as the Sellers’
Representative shall reasonably request in writing (at the expense of the
requesting or benefiting seller) in order to expedite or facilitate the
disposition of such Registrable Securities; and




(k)

use its commercially reasonable best efforts to list all Registrable Securities
covered by such registration statement on any securities exchange on which any
of the Registrable Securities are then listed.




The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request in writing.  The failure to provide such information
shall toll any Default Fee until such information is provided.




The Company will not file any registration statement pursuant to Section 2.1, or
amendment thereto or any prospectus or any supplement thereto (including such
documents incorporated by reference and proposed to be filed after the initial
filing of the Registration Statement) to which the Sellers’ Representative shall
reasonably object, provided that the Company may file such documents in a form
required by law or upon the advice of its counsel.




The Company represents and warrants to each holder of Registrable Securities
that it has obtained all necessary waivers, consents and authorizations
necessary to execute this Agreement and consummate the transactions contemplated
hereby other than such waivers, consents and/or authorizations specifically
contemplated by the Securities Purchase Agreement.




The Fund agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in subdivision (h) of this Section
2.3, the Fund will forthwith discontinue the Fund’s disposition of Registrable
Securities pursuant to the Registration Statement relating to such Registrable
Securities until such Fund’s receipt of the copies of the supplemented or
amended prospectus contemplated by subdivision (h) of this Section 2.3 and, if
so directed by the Company, will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in the Fund’s
possession of the prospectus relating to such Registrable Securities current at
the time of receipt of such notice.





6










--------------------------------------------------------------------------------

2.4

Obligation of the Fund or Holder




(a)

The Company shall notify the Fund or Holder in writing of the information the
Company reasonably requires from the Fund or Holder in connection with any
registration statement hereunder.  The Fund or Holder shall furnish to the
Company, in a timely manner, such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.




(b)

The Fund or Holder agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of any registration
statement hereunder.




2.5

Underwritten Offerings.




(a)

Incidental Underwritten Offerings.  If the Company at any time proposes to
register any of its securities under the Securities Act as contemplated by
Section 2.2 and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any holder of Registrable
Securities as provided in Section 2.2 and subject to the provisions of Section
2.2(a), use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters.




(b)

Holdback Agreements.  Subject to such other reasonable requirements as may be
imposed by the underwriter as a condition of inclusion of holder’s Registrable
Securities in the registration statement, each holder agrees by acquisition of
Registrable Securities, if so required by the managing underwriter, not to sell,
make any short sale of, loan, grant any option for the purchase of, effect any
public sale or distribution of or otherwise dispose of, except as part of such
underwritten registration, any equity securities of the Company, during such
reasonable period of time requested by the underwriter; provided however, such
period shall not exceed the 150 day period commencing 30 days prior to the
commencement of such underwritten offering and ending 120 days following the
completion of such underwritten offering.




(c)

Participation in Underwritten Offerings.  No holder of Registrable Securities
may participate in any underwritten offering under Section 2.2 unless such
holder of Registrable Securities (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved, subject to the
terms and conditions hereof, by the Holders of a majority of Registrable
Securities to be included in such underwritten offering and (ii) completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) required under the terms of such
underwriting arrangements.  Notwithstanding the





7










--------------------------------------------------------------------------------

foregoing, no underwriting agreement (or other agreement in connection with such
offering) shall require any holder of Registrable Securities to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations and warranties contained in a writing
furnished by such holder expressly for use in the related registration statement
or representations, warranties or agreements regarding such holder, such
holder’s Registrable Securities and such holder’s intended method of
distribution and any other representation required by law.




2.6

Preparation; Reasonable Investigation.  In connection with the preparation and
filing of each registration statement under the Securities Act pursuant to this
Agreement, the Company will give the Holders of Registrable Securities
registered under such registration statement, and their respective counsel and
accountants for Sellers’ Representative, the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto, and
will give each of them such access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of such Holders’ and such
underwriters’ respective counsel, to conduct a reasonable investigation within
the meaning of the Securities Act.




2.7

Registration Default Fee.  Other than as a result of actions by the Fund or as
otherwise provided in the Securities Purchase Agreement, if the Registration
Statement contemplated in Section 2.1 is (x) not declared effective by the
Required Effectiveness Date or (y) such effectiveness is not maintained for the
Registration Maintenance Period, then the Company shall pay to the Fund the
Default Fee specified in Section 10.4 of the Securities Purchase Agreement.




2.8

Indemnification.




(a)

Indemnification by the Company.  In the event of any registration of any
Securities under the Securities Act, the Company will, and hereby does agree to
indemnify and hold harmless the holder of any Registrable Securities covered by
such registration statement, its directors and officers, each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such holder or any such underwriter
within the meaning of the Securities Act against any losses, claims, damages or
liabilities, joint or several, to which such holder or any such director or
officer or underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse such holder and each such





8










--------------------------------------------------------------------------------

director, officer, underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding, provided that
in no event shall the Company be liable in any such case to the extent that any
such loss, claim, damage, liability, (or action or proceeding in respect
thereof) or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such holder or underwriter
stating that it is for use in the preparation thereof and, provided further that
the Company shall not be liable to any Person who participates as an underwriter
in the offering or sale of Registrable Securities or to any other Person, if
any, who controls such underwriter within the meaning of the Securities Act, in
any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of such Person’s
failure to send or give a copy of the final prospectus, as the same may be then
supplemented or amended, within the time required by the Securities Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such holder.




(b)

Indemnification by the Sellers.  The Fund or any Holders, as the case may be,
named in the Registration Statement as a prospective seller of Registrable
Securities, severally and not jointly do hereby agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in subdivision
(a) of this Section 2.7) the Company, each director of the Company, each officer
of the Company and each other Person, if any, who controls the Company within
the meaning of the Securities Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by such seller specifically stating that it is for use
in the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Such indemnity shall
remain in full force and effect, regardless of any investigation made by or on
behalf of the Company or any such director, officer or controlling person and
shall survive the transfer of such securities by such seller.




(c)

Notices of Claims, etc.  Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding subdivisions of this Section 2.7, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action,
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under the
preceding subdivisions of this Section 2.7, except to the extent that the





9










--------------------------------------------------------------------------------

indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnified party, unless in the
opinion of the indemnified party’s counsel a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or litigation.
 No indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.




(d)

Other Indemnification.  Indemnification similar to that specified in the
preceding subdivisions of this Section 2.7 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities (but
only if and to the extent required pursuant to the terms of Section 2.7(b)) with
respect to any required registration or other qualification of securities under
any Federal or state law or regulation of any governmental authority, other than
the Securities Act.




(e)

Indemnification Payments.  The indemnification required by this Section 2.7
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.




(f)

Contribution.  If the indemnification provided for in the preceding subdivision
of this Section 2.7 is unavailable to an indemnified party in respect of any
expense, loss, claim, damage or liability referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such expense, loss, claim, damage or liability (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the holder or underwriter, as the case may be, on the other from the
distribution of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
holder or underwriter, as the case may be, on the other in connection with the
statements or omissions which resulted in such expense, loss, damage or
liability, as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the holder or underwriter,
as the case may be, on the other in connection with the distribution of the
Registrable Securities shall be deemed to be in the same proportion as the total
net proceeds received by the





10










--------------------------------------------------------------------------------

Company from the initial sale of the Registrable Securities by the Company to
the purchasers bear to the gain, if any, realized by all selling Holders
participating in such offering or the underwriting discounts and commissions
received by the underwriter, as the case may be.  The relative fault of the
Company on the one hand and of the holder or underwriter, as the case may be, on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company, by the holder or
by the underwriter and the parties’ relative intent, knowledge, access to
information supplied by the Company, by the holder or by the underwriter and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission, provided that the foregoing
contribution agreement shall not inure to the benefit of any indemnified party
if indemnification would be unavailable to such indemnified party by reason of
the provisions contained in the first sentence of subdivision (a) of this
Section 2.7, and in no event shall the obligation of any indemnifying party to
contribute under this subdivision (f) exceed the amount that such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided for under subdivision (b) of this Section 2.7 had been
available under the circumstances.




The Company and the Holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this subdivision (f) were
determined by pro rata allocation (even if the Holders and any underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages and liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in the preceding sentence and subdivision (c) of this
Section 2.7, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.




Notwithstanding the provisions of this subdivision (f), no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such holder or
underwriter has otherwise been required to pay by reason of such untrue or
allege untrue statement or omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.




3.

Definitions.  As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:




“Agreement”:  As defined in Section 1.




“Commission”:  The Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.





11










--------------------------------------------------------------------------------




“Common Stock”:  As defined in Section 1.




“Company”:  As defined in the introductory paragraph of this Agreement.




“Exchange Act”:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder.




“Note Conversion Shares”:  As defined in Section 1.




“Notes”:  As defined in Section 1, such term to include any securities issued in
substitution of or in addition to such Notes.




“Person”:  A corporation, association, partnership, limited liability company,
trust, organization, business, individual, governmental or political subdivision
thereof or a governmental agency.




“Registrable Securities”:  The Securities and any securities issued or issuable
with respect to such Securities by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise.  Once issued such securities shall cease
to be Registrable Securities when (a) a registration statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
registration statement, (b) they shall have been distributed to the public
pursuant to Rule 144 (or any successor provision) under the Securities Act, (c)
they shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent disposition of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force, (d) they shall have ceased to be outstanding, (e) on the expiration of
the applicable Registration Maintenance Period or (f) any and all legends
restricting transfer thereof have been removed in accordance with the provisions
of Rule 144(k) (or any successor provision) under the Securities Act.




“Registration Expenses”:  All expenses incident to the Company’s performance of
or compliance with this Agreement, including, without limitation, all
registration, filing and NASD fees, all stock exchange and OTC Bulletin Board or
other NASD or stock exchange listing fees, all fees and expenses of complying
with securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, the reasonable fees and disbursements of not
more than one law firm (not to exceed $7,500) retained by the holder or Holders
of more than 50% of the Registrable Securities, premiums and other costs of
policies of insurance of the Company against liabilities arising out of the
public offering of the Registrable Securities being registered and any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding underwriting discounts and commissions, brokerage





12










--------------------------------------------------------------------------------

commissions, and transfer taxes, if any, provided that, in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event.




“Registration Maintenance Period”:  As defined in Section 2.3.




“Required Effectiveness Date”:  As defined in Section 2.1.




“Securities”: As defined in Section 1.2.




“Securities Act”:  The Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.




“Securities Purchase Agreement”:  As defined in Section 1.




“Sellers’ Representative”: Global Capital Advisors LLC or such Person designated
by Global Capital Advisors LLC as of the time of disposition of the last of the
Notes held by the Fund (or subsequent Sellers’ Representative).




“Warrant Shares”: As defined in Section 1.




4.

Rule 144.  The Company shall timely file the reports required to be filed by it
under the Securities Act and the Exchange Act (including but not limited to the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c) of Rule 144 adopted by the Commission under the Securities Act)
and the rules and regulations adopted by the Commission thereunder (or, if the
Company is not required to file such reports, will, upon the request of any
holder of Registrable Securities, make publicly available other information) and
will take such further action as any holder of Registrable Securities may
reasonably request, all to the extent reasonably required from time to time to
enable such holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the Commission.  Upon the
request of any holder of Registrable Securities, the Company will deliver to
such holder a written statement as to whether it has complied with the
requirements of this Section 4.




5.

Amendments and Waivers.  This Agreement may be amended only by written consent
of the Company and the Fund or Holders of the sum of 51% or more of the shares
of (i) Registrable Securities issued at such time, plus (ii) Registrable
Securities issuable upon exercise or conversion of the Securities then
constituting derivative securities (if such Securities were not fully exchanged
or converted in full as of the date such consent if sought).  Each of the
Holders of any Registrable Securities at the time or thereafter





13










--------------------------------------------------------------------------------

outstanding shall be bound by any consent authorized by this Section 5, whether
or not such Registrable Securities shall have been marked to indicate such
consent.




6.

Nominees for Beneficial Owners.  In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or Holders
of Registrable Securities pursuant to this Agreement or any determination of any
number of percentage of shares of Registrable Securities held by an holder or
Holders of Registrable Securities contemplated by this Agreement.  If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.




7.

Notices.  Except as otherwise provided in this Agreement, all notices, requests
and other communications to any Person provided for hereunder shall be in
writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Securities Purchase Agreement or at such other address as such party shall have
furnished to the Company in writing, or (b) in the case of any other holder of
Registrable Securities, at the address that such holder shall have furnished to
the Company in writing, or, until any such other holder so furnishes to the
Company an address, then to and at the address of the last holder of such
Registrable Securities who has furnished an address to the Company, or (c) in
the case of the Company, at the address set forth on the signature page hereto,
to the attention of its President, or at such other address, or to the attention
of such other officer, as the Company shall have furnished to each holder of
Registrable Securities at the time outstanding.  Each such notice, request or
other communication shall be effective (i) if given by mail, four (4) days after
such communication is deposited in the United States mails with first class
postage prepaid, addressed as aforesaid or (ii) if given by any other means
(including, without limitation, by fax or air courier), when delivered at the
address specified above, provided that any such notice, request or communication
shall not be effective until received.




8.

Assignment.  This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto.  In addition, and whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the parties hereto other than the Company shall also be
for the benefit of and enforceable by any subsequent holder of any Registrable
Securities.  Each of the Holders of the Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement including, without limitation, appointment of
the Sellers’ Representative to act on behalf of such holder pursuant to the
terms hereof which such actions shall be made in the good faith discretion of
the Sellers’ Representative and be binding on all persons for all purposes.




9.

Descriptive Headings.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.








14










--------------------------------------------------------------------------------

10.

Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF FLORIDA WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS.




11.

Counterparts.  This Agreement may be executed by facsimile and may be signed
simultaneously in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.




12.

Entire Agreement.  This Agreement and the Securities Purchase Agreement embodies
the entire agreement and understanding between the Company and each other party
hereto relating to the subject matter hereof and supercedes all prior agreements
and understandings relating to such subject matter.




13.

Severability.  If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.




[Signature Page Follows]





15










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized as of the date
first above written.




HEPALIFE TECHNOLOGIES, INC.




By:

/s/ Frank Menzler

Name:

Frank Menzler

Title:

CEO and President

Address:

60 State Street

Suite 700

Boston, MA  02109




Fax:

617-371-2950

Tel.:

617-878-2051













GCA STRATEGIC INVESTMENT FUND LIMITED







By:

/s/ Lewis N. Lester

Name:

Lewis N. Lester

Title:

Director

Address:

c/o Prime Management Limited

Mechanics Building

12 Church Street

Hamilton HM II, Bermuda

Fax:

441-295-3926

Tel.:

441-295-0329


























--------------------------------------------------------------------------------


































Registration Rights Agreement










dated as of










May 11, 2007







by and between










HepaLife Technologies, Inc.,




and




GCA Strategic Investment Fund Limited













































